PER CURIAM.
On the basis of our review of the briefs, record on appeal and oral argument we are of the opinion that insofar as the award of punitive damages is concerned a genuine issue of material fact exists with respect to whether defendant’s alleged trespass upon plaintiff’s property was wilful, and “with oppression, force and malice”. Humphrys v. Jarrell, Fla.App.1958, 104 So.2d 404; Nance v. Ball, Fla.App.1961, 134 So.2d 35; Firestone v. Time, Inc., Fla.App.1970, 231 So.2d 862.
Accordingly, the order granting partial summary judgment and the final judgment of dismissal and transfer are reversed and the cause remanded to the trial court for further proceedings not inconsistent herewith.
Reversed and remanded.
REED, C. J., and CROSS and MAGER, JJ., concur.